                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

MONITRONICS INTERNATIONAL, INC. )
doing business as Brinks Home      )
Security, Inc.                     )
                                   )
                      Plaintiff,   )
                                   )
v.                                 )                 JUDGMENT
                                   )
                                   )                 No. 5:20-CV-322-FL
RYAN M. LUKE and C P INNOVATIVE )
INVESTMENTS, LLC doing business as )
Edge Home Security                 )
                      Defendants.  )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the order for entry of
permanent injunction entered October 16, 2020, judgment is entered in favor of the Plaintiff against
the Defendants. Defendants and Edge’s Salespeople, as well as those acting at their direction,
are hereby ENJOINED from engaging in the Prohibited Sales Practices for a period of eight
years from the date the Injunction is filed.

This Judgment Filed and Entered on October 26, 2020, and Copies To:
Deborah W. Durban / Matthew A. Abee (via CM/ECF Notice of Electronic Filing)
Clay A. Campbell (via CM/ECF Notice of Electronic Filing)


October 26, 2020                      PETER A. MOORE, JR., CLERK
                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk




           Case 5:20-cv-00322-FL Document 31 Filed 10/26/20 Page 1 of 1
